Fourth Court of Appeals
                                     San Antonio, Texas

                                           JUDGMENT
                                        No. 04-14-00301-CV

                                    CITY OF SAN ANTONIO,
                                           Appellant

                                                  v.

                                          Gerard CORTES,
                                              Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-05707
                           Honorable Laura Salinas, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s order denying the City’s
motion to abate and to compel arbitration is REVERSED, and judgment is RENDERED granting
the City of San Antonio’s motion to abate and to compel arbitration. Costs of appeal are taxed
against Gerard Cortes.

       SIGNED April 29, 2015.


                                                   _____________________________
                                                   Karen Angelini, Justice